Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.

Claim Status
Applicant’s claim amendments and arguments, filed 12 July 2022, are acknowledged.
Claims 1, 3, 4, 7, 8 & 11-17 are pending. 
Claims 2, 5, 6, 9 & 10 are cancelled.
Claims 1 & 15 are amended. 
Claims 14 & 15 are withdrawn. 
Claims 1, 3, 4, 7, 8, 11-13, 16 & 17 are under consideration.
Examination on the merits is extended to the extent of the following species:
At least one ether oil-Dicaprylyl ether 
At least one nonionic surfactant-Polyglyceryl-6 Dicaprate
At least one additional oil-Isohexadecane
-and-
Optional additive-Laureth-4.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New & Maintained Objections/ Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The amount recited by claim 7 leads to the total percentage of the composition to be greater than 100%. Claim 1 requires at least 70% water and an unknown amount of ether oil. Given that the upper limit recited by claim 7 is 30% for the nonionic surfactant, it is not possible to get to the 30% value in claim 7.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 8, 11-13, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable Bernard (US 2015/0335538; previously cited) and Elliott (US 5,905,062; previously cited).
*Note: Claim 13 is a recitation of intended use and does not further limit the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the limitations of the claim. This is the same interpretation set forth in the prior office action. 
**Please note the optional additive, Laureth-4 is not addressed as optional additives and/or Laureth-4 are not positively recited in the claims. However, the species election of Laureth-4 remains and has not been withdrawn by the Examiner.
With regard to claims 1, 3, 4, 7, 8, 11-13, 16 & 17, and the elected species, Bernard teaches a cosmetic composition in the form of a nano- or micro-emulsion which may be used in face cleansing products (abstract & [0051]). Bernard teaches the dispersed phase may be an oil phase with the oil phase comprising at least one oil that preferably includes hexane, undecane, dodecane, tridecane, and isoparaffins, for instance isohexadecane, isododecane and isodecane; liquid paraffins, liquid petroleum jelly and naphthalene; and those having a low molecular weight such as below 600 g/mol, chosen among hydrocarbon oils with a short alkyl chain or chains (e.g. isohexadecane) and short ether oils such as dicaprylyl ether (abstract; [0050],[0096], [0099] & [0102]). Bernard teaches the oil phase in the cosmetic composition “may range from 0.1 to 30% by weight, preferably from 0.5 to 25% by weight, and more preferably from 1 to 20% by weight, relative to the total weight of the composition” [0015]. Bernard teaches the compositions of their invention comprise water with “[t]he amount of water is not limited, and may be from 50 to 90% by weight, preferably from 55 to 80% by weight, and more preferably 60 to 75% by weight, relative to the total weight of the composition” [0163]. Bernard contemplates an embodiment in which the micro-emulsion is an O/W (oil-in-water) type microemulsion in which oil is solubilized by micelles [0383]. Bernard teaches “[i]t is preferable that the cosmetic composition according to the present invention be in the form of an O/W emulsion, and the (a) oil be in the form of a droplet with a number average particle size of 300 nm or less, preferably from 10 nm to 150 nm” [0037]. Bernard teaches inclusion of a polyglyceryl fatty acid ester (a non-ionic surfactant), which may be polyglyceryl-6 dicaprate (HLB =10), with the amount not limited, and may range from 0.1 to 15% by weight, preferably from 0.5 to 10% by weight, and more preferably from 0.5 to 5% by weight, relative to the total weight of the composition” ([0114], [0115] & [0123]). Bernard teaches inclusion of at least one nonionic surfactant different from the above (b) ([0164] & [0165]). Bernard teaches their cosmetic is a foaming composition in the form of a nano- or micro-emulsion [0001].
Bernard does not teach inclusion of at least one nonionic surfactant selected from the group consisting of PEG6 caprylic/capric glycerides, PEG7 caprylic/capric glycerides, their mixture or the amount.
In the same field of invention, Elliott teaches a cleansing composition that is a micro-emulsion with good foaming properties (abstract; col. 1, ll. 1-20; col. 12, ll. 10-20). Elliot teaches “the weight ratio of oil-derived nonionic surfactant to added oil is at least about 1:2, more especially at least about 3:1” (col. 12, ll. 15-25).  Elliott teaches Softigen 767 (RTM) (PEG-6 caprylic/capric glycerides) is “highly preferred for use” in the invention as an oil derived nonionic surfactant (col. 11, ll. 1-10). Elliott teaches “[t]he compositions of the invention preferably also contain from about 0.1 % to about 20%, preferably from about 1 % to about 15%, and more preferably from about 2% to about 10% by weight of an oil derived nonionic surfactant or mixture of oil derived nonionic surfactants” (col. 9, ll. 55-end). Elliott in Examples II, IV & V exemplify compositions comprising 1.0, 2.0 and 2.0 % PEG-6 caprylic/capric glycerides (HLB = 12.5-14; col. 14). Elliott teaches “oil-derived” nonionic surfactants are mild (col. 7, ll. 25-65).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing, to have modified Bernard’s composition by adding 1.0-2.0% PEG-6 caprylic/capric glycerides [yielding at least one nonionic surfactant(s) in the range from 1.1-17.0%; and a weight ratio of the at least one nonionic surfactant(s) to at least one ether oil in a range of 0.005:1 to 27:1] as suggested by Elliott because Bernard and Elliott are both drawn to cleansing micro-emulsions that foam and it is obvious to improve similar products in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the mildness of the Bernard’s microemulsion because Bernard teaches inclusion of additional nonionic surfactants in their composition and PEG-6 caprylic/capric glycerides are mild, nonionic surfactants used to formulate microemulsions.
With regard to the recited amounts of oil phase consisting of dicaprylyl ether and/or hydrocarbon oils including isohexadecane/paraffin/hexane/liquid petrolatum/ undecane/dodecane/ isoparaffins; water; at least one nonionic surfactant/polyglyceryl-6 dicaprate and/or PEG-6 caprylic/capric glycerides; the ratio of one nonionic surfactant(s) to the (a) at least one ether oil(s), the oil droplet size; and the HLB values of the at least one nonionic surfactant(s), the combined teachings of Bernard and Elliott suggest these parameters with values which overlap or fall within the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 Response to Arguments
Applicant points to unexpected results in the specification.  Applicant argues Example F in Table 1 corresponds to Bernard and Inventive Example D provided superior results having 4.2 times smaller volume average particle diameter of the dispersed phase of the emulsion than Example F (Example D: 16.0 nm; Example F: 67.6 nm; reply, pg. 10). 
This is not persuasive. First Applicant did not compare the inventive composition to the closest prior art which is Bernard. To effectively rebut a prima facie case of obviousness, the claimed subject matter must be compared with the closest prior art. "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original; See MPEP 716.02(e)).
	Next, Bernard contemplates particle sizes for the nano-emulsions and micro-emulsions for their cleansing composition which overlaps with Applicant’s claimed range.
	The data presented in the specification are also not commensurate in scope with the claims. Claim 1 is generic to the amount of ether oil and nonionic surfactant; only the amount of water is recited. Example D comprises 3% of dicapryl ether, 3% of PEG 6 caprylic/capric glycerides, 3% polyglyceryl-6 Dicaprate and no Laureth-4. The dependent claims require 0.1-30% at least one nonionic surfactant, yet the Applicant’s Table 1 compositions have just 1.34-6% combined. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Applicant argues Bernard lacks the at least one polyoxyethylenated alkyl glyceride and the claimed combination of at least one polyglyceryl fatty acid ester and at least one polyoxyethylenated alkyl glyceride) could not have been expected (reply, pg. 10 & 11). Elliott does not provide any reason to predict that the combination of at least one polyglyceryl fatty acid ester and at least one polyoxyethylenated alkyl glyceride provides a significantly smaller volume average particle diameter of a dispersed phase of an emulsion (reply, pg. 12-13).
This is not persuasive as Bernard points to the addition of additional non-ionic surfactants and is directed to a skin cleansing nano-emulsion. Elliot is also directed to skin cleansing micro-emulsions and teaches Softigen 767 (RTM) (PEG-6 caprylic/capric glycerides) is “highly preferred for use” in the invention as an oil derived nonionic surfactant (col. 11, ll. 1-10). Elliott in Examples II, IV & V exemplify compositions comprising 1.0, 2.0 and 2.0 % PEG-6 caprylic/capric glycerides (HLB = 12.5-14; col. 14). Elliott teaches “oil-derived” nonionic surfactants are mild (col. 7, ll. 25-65). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 8, 11-13, 16 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 7,078,049 (hereinafter the ‘049 patent; previously cited), Bernard (US 2015/0335538) and Elliott (US 5,905,062; 1999). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘049 patent recite an oil-in-water emulsion having oil droplet/globule sizes which overlap. The amount of water/aqueous phase recited by the instant claims and that of the ‘049 patent overlap. The instant claims and the ‘049 patent recite an oily phase in overlapping amounts which comprises dicaprylyl ether (i.e. ether oil). Claim 1 of the ‘049 patent recites the composition may comprise at least one oil which may be mineral oil (i.e. liquid paraffins) or synthetic oils. The instant application and the ‘049 patent recite inclusion of a nonionic surfactant with HLB ranges which overlap. Claim 26-31 of the ‘049 patent recites the composition comprises at least one nonionic emulsifier/surfactants that may be one or more glycerol partial esters and coemulsifiers which may be partial esters of C3-C6 polyols with C14-C22 fatty acids. The difference between the ‘049 patent and the instant claims are that the instant claims recite a nonionic surfactant which is at least one nonionic surfactant which comprises a polyglyceryl fatty acid ester (polyglyceryl-6 dicaprate) and a polyoxyethylenated alkyl glyceride which is PEG6 caprylic/capric glycerides and an additional oil which is isohexadecane.  The teachings of Bernard are described above. In brief, Bernard teaches oil-in-water emulsion, including microemulsions, which comprise at least one oil that preferably include hexane, undecane, dodecane, tridecane, and isoparaffins, for instance isohexadecane, isododecane and isodecane; liquid paraffins (i.e. mineral oil), liquid petroleum jelly and naphthalene; and those having a low molecular weight such as below 600 g/mol, chosen among hydrocarbon oils with a short alkyl chain or chains (e.g. isohexadecane) and short ether oils such as dicaprylyl ether (abstract; [0050],[0096], [0099] & [0102]).  Bernard teaches the oil phase in the cosmetic composition “may range from 0.1 to 30% by weight, preferably from 0.5 to 25% by weight, and more preferably from 1 to 20% by weight, relative to the total weight of the composition” [0015]. Bernard teaches inclusion of a polyglyceryl fatty acid ester (a non-ionic surfactants), which may be polyglyceryl-6 dicaprate (HLB =10), with the amount not limited, and may range from 0.1 to 15% by weight, preferably from 0.5 to 10% by weight, and more preferably from 0.5 to 5% by weight, relative to the total weight of the composition” ([0114], [0115] & [0123]). Bernard teaches inclusion of at least one nonionic surfactant different from the above (b) ([0164] & [0165]). The teachings of Elliott are described above.  In brief, Elliott teaches a cleansing composition that is a micro-emulsion with good foaming properties (abstract; col. 1, ll. 1-20; col. 12, ll. 10-20). Elliott teaches “the weight ratio of oil-derived nonionic surfactant to added oil is at least about 1:2, more especially at least about 3:1” (col. 12, ll. 15-25).  Elliott teaches Softigen 767 (RTM) (PEG-6 caprylic/capric glycerides) is “highly preferred for use” in the invention as an oil derived nonionic surfactant (col. 11, ll. 1-10). Elliott teaches “[t]he compositions of the invention preferably also contain from about 0.1 % to about 20%, preferably from about 1 % to about 15%, and more preferably from about 2% to about 10% by weight of an oil derived nonionic surfactant or mixture of oil derived nonionic surfactants” (col. 9, ll. 55-end). Elliott in Examples II, IV & V exemplify compositions comprising 1.0, 2.0 and 2.0 % PEG-6 caprylic/capric glycerides. Elliott teaches “oil-derived” nonionic surfactants are mild (col. 7, ll. 25-65).
It would have been obvious to the ordinary skilled artisan to have modified the composition recited by the ‘049 patent by adding any one of the hydrocarbon oils, hexane, undecane, dodecane, tridecane, isoparaffin, isohexadecane, isododecane, isodecane, liquid paraffins (i.e. mineral oil), liquid petroleum jelly and naphthalene; 1.1-17.0%  of an admixture of PEG-6 caprylic/capric glycerides and polyglyceryl-6 dicaprate; and adjusting the ratio of the at least one nonionic surfactant(s) to ether oil to be at least about 1:2, more especially at least about 3:1 as suggested by the combined teachings of Bernard and Elliott because the ‘049 patent, Bernard, and Elliott are drawn due microemulsions having small oil droplet sizes.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the stability of the emulsion while still providing mildness and include oils in an amount suitable for these emulsions. With regard to the recited oil droplet size, the HLB values, the amount of water/aqueous phase, the amount of dicaprylyl ether /ether oil phase, the amount of PEG 6 caprylic/capric glycerides and/or polyglyceryl-6 dicaprate/nonionic surfactant, the amount of hydrocarbon oil/isohexadecane/-isoparaffin/ paraffin /mineral oil, the weight ratio of nonionic surfactants to ether oils, the combined teachings/recitation of the ‘049 patent, Bernard and Elliott suggest these parameters with values that overlap or fall with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The instant claims are therefore an obvious variant of the claims of the ‘049 patent in view of the prior art.

 Response to Arguments
Applicant argues the claims are patentable over the cited patent and references because of the unexpected results discussed above for the prior art rejections. (reply, pg. 10 & 11). Applicant argues claimed combination of at least one polyglyceryl fatty acid ester and at least one polyoxyethylenated alkyl glyceride) provides unexpected superior results as compared to the closest prior art Bernard (MPEP 716.02(e)).
This is not persuasive for the reasons presented above. In brief, the prior art and Applicant’s invention are all in the same field of invention (i.e. cleansing). The ‘049 patent recites an oil-in-water emulsion having oil droplet/globule sizes which overlap with the claims of the instant application and Bernard teaches the recited smaller volume average particle diameter of the dispersed phase of the emulsion. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/
Examiner, Art Unit 1619

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619